The plaintiff in error was convicted in the district court of McCurtain county on a charge of uttering a forged instrument, and was sentenced to serve a term of three years in the state penitentiary.
The case was tried in December, 1927, and the appeal was lodged in this court in June, 1928. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record and find that the evidence reasonably sustains the verdict and judgment, and no jurisdictional nor fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.